Title: [Diary entry: 2 June 1791]
From: Washington, George
To: 

Thursday 2d. In company with the Govr. I set out by 4 Oclock for Guilford. Breakfasted at one Dobsons at the distance of eleven Miles from Salem and dined at Guilford 16 Miles farther, where there was a considerable gathering of people who had receivd notice of my intention to be there to day & came to satisfy their curiosity. On my way I examined the ground on which the Action between Generals Green and Lord Cornwallis commenced and after dinner rode over that where their lines were formed and the scene closed in the retreat of the American forces—The first line of which was advantageously drawn up, and had the Troops done their duty properly, the British must have been sorely galded in their advance, if not defeated. The Lands between Salem and Guilford are, in places, very fine; but upon the whole can not be called more than midling—some being very bad. On my approach to this place (Guilford) I was met by a party of light horse which I prevailed on the Governor to dismiss, and to countermand his orders for others to attend me through the State.